—Judgment, Supreme Court, New York County (Franklin R. Weissberg, J.), rendered June 30, 1992, convicting defendant, after a jury trial, of *721robbery in the first and second degrees, and sentencing him, as a persistent violent felony offender, to two concurrent terms of 13 years to life, unanimously affirmed.
When, despite the court’s warnings against "opening the door”, defense counsel insisted on pursuing a "consciousness of innocence” theory by urging defendant’s willing participation in a lineup, the court properly exercised its discretion by permitting the People to establish that defendant had been on work release from a prior sentence, and that he had been aware that the police had contacted his work release supervisor about the case. This evidence, which was followed by a suitable limiting instruction, was probative (People v Hernandez, 139 AD2d 472, 476-477, lv denied 72 NY2d 957), because it tended to establish that defendant’s cooperation may have been prompted not by anticipation of exoneration but by fear of getting in trouble with the work release program.
We find nothing suggestive about the lineup identification (People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833; People v Rodriguez, 64 NY2d 738, 741), nor any abuse of sentencing discretion. Concur—Sullivan, J. P., Carro, Nardelli, Williams and Tom, JJ.